PER CURIAM.
This cause having been argued orally on petition for review of the decision of the tax court, and the record in the cause and the briefs of attorneys having been also duly considered, the decision of the tax court is affirmed on the authority of Commissioner of Internal Revenue v. Tower, 326 U.S. -, 66 S.Ct. 532; and Lusthaus v. Commissioner of Internal Revenue, 326 U.S. -, 66 S.Ct. 539. See also Lorenz v. Commissioner of Internal Revenue, 6 Cir., 148 F.2d 527; Lowry v. Commissioner of Internal Revenue, 6 Cir., 154 F. 2d 448; and Camfield v. Commissioner of Internal Revenue, 6 Cir., 154 FRd 1016.